Title: Questions about Ireland, [September? 1771]
From: Franklin, Benjamin
To: 


These questions reveal Franklin as the thoughtful tourist. He had long been interested in Ireland, but primarily in its relationship with the  empire; on his first visit he clearly intended to examine its internal economy, which he viewed from a physiocratic, anti-mercantilist standpoint. His memorandum seems to be guidelines for his curiosity. The fact that he began it as questions relating to, and endorsed it as queries in, Ireland strengthens our belief that he had it with him on his travels, and hence that he wrote it shortly before or after he reached the island in September. We are assigning it, tentatively and perhaps arbitrarily, to that month.
 
[September?, 1771]
Questions relating to Ireland
Can the Farmers find a Ready Money Market and a good Living Price for the Produce of their Lands?
Or do they raise less than they might do, if the Demand was greater and the Price better?
If their Rents were lower would or could they improve their Lands to a greater degree and so produce more from them?
Does the Increase of Manufacturers occasion a greater Consumption of Corn within the Kingdom?
Is Ireland much in Debt to England or any Foreign Country for Goods or Merchandize consum’d in it?
Is any other Country much indebted to Ireland for its Produce or Manufactures?
Are the Sums remitted to Absentees transacted in real Money, or done by Bills, founded on the Produce and Manufactures of Ireland sold in other Countries?
Is Ireland in general in a State of progressive Improvement, or the contrary?
Are all Rents paid in Ready money? or are some paid in kind?
Is it easy or difficult in Ireland to borrow Money at legal Interest, on good Land Security?

Is it easy or difficult to find a Purchaser who will pay ready Money and a reasonable Price for a Landed Estate to be sold?
If the Ballance be on the whole, yearly against Ireland, how is it accounted for that any Money remains in it?
Would not more Money remain if there were no Paper passing as Money?
Is there any great Quantity of Goods such as Woollens or Wool smuggled out of the Kingdom, so that no Account can be taken of it among the Customhouse Accounts?
 Endorsed: Queries in Ireland